Petition for Writ of
Mandamus Denied and Memorandum Opinion filed May 27, 2010.
 
            
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00429-CV
____________
 
IN RE BILFORD DWIGHT JUNIOUS, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

MEMORANDUM
OPINION
            On May 13, 2010, Relator, Bilford Dwight Junious, filed a
petition for writ of mandamus in this Court.  See Tex. Gov’t Code Ann
§22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  Relator complains
of the trial court’s ruling on the District Clerk’s contest to his affidavit of
indigence.
            The
Rules of Appellate Procedure require that the appendix to a petition for writ
of mandamus contain “a certified or sworn copy of any order complained of, or
any other document showing the matter complained of[.]”  Tex. R. App. P.
52.3(k)(1)(A).  Relator failed to attach the trial court’s order to his
petition.  Because relator’s petition does not contain the order sustaining the
District Clerk’s contest as required by the Rules of Appellate Procedure, relator
has not demonstrated his entitlement to mandamus relief.  Accordingly, we deny
the petition for writ of mandamus.
 
                                                            PER
CURIAM
 
Panel
consists of Justices Anderson, Frost, and Seymore.